Order issued April 29, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00888-CR
                       ________________________________________

                               JOE LYNN WILLIS, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                   Before Chief Justice Wright and Justices Myers and Evans

         Based on the Court’s opinion of this date, we GRANT the January 22, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to Joe

Lynn Willis, TDCJ No. 1865938, Wheeler State Jail, 986 County Road AA, Plainview, Texas,

79072.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE